ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-118, concluding that by way of reciprocal discipline pursuant to Rule 1:20-14, STEVEN A. ADLER of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1973, should be suspended from the practice of law for a period of one year retroactive to March 6, 2003, the date of respondent’s suspension in the State of New York, for conduct in violation of RPC 8.4(b) (criminal act that reflects adversely on a lawyer’s honesty, trustworthiness or fitness as a lawyer) and RPC 8.4(e) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that STEVEN A. ADLER is suspended from the practice of law for a period of one year and until the further Order of the Court, retroactive to March 6, 2003; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.